John L. Reizian Vice President and Associate General Counsel The Lincoln National Life Insurance Company 350 Church Street Hartford, CT 06103-1106 Telephone: (860) 466-1539 Facsimile:(860) 466-2550 John L. Reizian@LFG.com May 3, 2016 U. S. Securities and Exchange Commission treet, N. E. Washington, DC20549-0506 Re:Lincoln Life Flexible Premium Variable Life Account JF-A The Lincoln National Life Insurance Company File Nos. 333-144274; 333-144274; 811-4160; CIK No. 000757552 Rule 497 (j) Filing, Form N-6 To the Commission: On behalf of The Lincoln National Life Insurance Company and the Separate Account referenced above, we file this certification pursuant to Rule 497(j) under the Securities Act of 1933. Lincoln, as Registrant, hereby certifies that the form of Prospectus for certain variable life insurance contracts offered under the above-referenced Registration Number, otherwise requiring filing under Rule 497(c), does not differ from the form of Prospectus contained in the most recent post-effective amendment filed electronically on April 29, 2016. Sincerely, /s/ John L. Reizian John L. Reizian Vice President and Associate General Counsel
